Christianson, Ch. J.
(concurring). The sole contention of the appellants is that there was a verbal agreement that the defendant Nichols should have two years in which to pay for the cattle, and that the note which he gave in payment thereof should be renewed every six months until the expiration of the two-year period. As stated in the opinion prepared by Mr. Justice Grace, — -at the time this action was commenced, the renewal note taken by the plaintiff was past due; and there was, according to the terms of the note and the chattel mortgage, default in the payment of the indebtedness secured by the mortgage. There ivas also default in the conditions of the mortgage by reason of the sale of at least one head of stock covered by the mortgage.
I agree with Mr. Justice Grace that the evidence adduced by the defendant “is not sufficient to show a different agreement than that represented by the notes and chattel mortgage.” Apparently a similar conclusion was reached by the trial judge, for he found “that default exists in the terms and conditions of said chattel mortgage in this, — that the indebtedness, the payment of -which is secured by said chattel mortgage, is past due and wholly unpaid, and the defendant J. J. Nichols has sold and disposed of a portion of the property described in said chattel mortgage.” I concur in an affirmance of the judgment.